Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Matthew B. Dernier, during a telephony interview on July 26, 2022, gave the Examiner an authorization to amend claims 1, 11, 17 and 23 and cancel claims 4-5 as follows:

IN THE CLAIMS

1.  (Currently Amended)  An image processing device comprising:
a depth image obtaining section configured to obtain data of a first depth image of a subject by using a depth camera measuring a distance from the depth camera to the subject;
a photographed image obtaining section configured to obtain data of a plurality of stereo images formed by photographing the subject from different viewpoints using stereo cameras, wherein a second depth image is obtained by operation using the stereo images;
a depth image compressing section configured to compress the data of the first and second depth image using a newly generated difference image generated based on a difference between the first and second depth image, the difference image indicating differences between the pixel values of the first and second depth images; and
an output section configured to output the data of the plurality of photographed images and the compressed data of the depth image, 
wherein the depth image compressing section: (i) assigns the number of gradations per unit distance according to the distance of the subject in a region of an image of the subject in the depth image, and (ii) quantizes the pixel value of the depth image such that the number of gradations per unit distance in a distance range in which the subject is not present is smaller than the number of gradations per unit distance in a distance range in which the subject is present.

Claims 4-5 canceled.

11.  (Currently Amended)  A content processing device comprising:
an image data obtaining section configured to obtain data of a plurality of stereo images by using stereo cameras to photograph a subject from different viewpoints and data of a depth image actually measured by a depth camera measuring a distance of the subject and having the distance as a pixel value, the depth image measured by the depth camera is a first depth image and a depth image obtained by operation using the stereo images is a second depth image;
a depth image decompressing section configured to decompress the data of the first and second depth image after compression thereof, wherein the compressed data was generated using a newly generated difference image generated based on a difference between the first and second depth image, the difference image indicating differences between the pixel values of the two depth images; and
an output section configured to perform predetermined processing using at least the decompressed data of the first and second depth image, and output a result, 
wherein the data of the first and second depth image were compressed using a depth image compressing section that: (i) compresses using a newly generated difference image generated based on a difference between the first and second depth image, the difference image indicating differences between the pixel values of the first and second depth images, (ii) assigns the number of gradations per unit distance according to the distance of the subject in a region of an image of the subject in the depth image, and (iii) quantizes the pixel value of the depth image such that the number of gradations per unit distance in a distance range in which the subject is not present is smaller than the number of gradations per unit distance in a distance range in which the subject is present.

17.  (Currently Amended)  A content processing system comprising:
an image processing device configured to transmit data of a first depth image measured by a camera measuring a distance from the camera to a subject and having the distance as a pixel value and data of a second depth image obtained by operation using a plurality of stereo images formed by photographing the subject from different viewpoints
a content processing device configured to perform information processing using the data of the first depth image and the data of the second depth image;
the image processing device including
a depth image compressing section configured to compress the data of the first and second depth image using a newly generated difference image generated based on a difference between the first and second depth image, the difference image indicating differences between the pixel values of the two depth images; and
an output section configured to output the data of the plurality of stereo images and the data of the first and second depth image after the compression; and
the content processing device including
a depth image decompressing section configured to decompress the data of the first and second depth image after the compression using the data of the plurality of stereo images; and
an output section configured to perform predetermined processing using at least the decompressed data of the first and second depth image, and output a result, 
wherein the depth image compressing section (i) assigns the number of gradations per unit distance according to the distance of the subject in a region of an image of the subject in the depth image, and (ii) quantizes the pixel value of the depth image such that the number of gradations per unit distance in a distance range in which the subject is not present is smaller than the number of gradations per unit distance in a distance range in which the subject is present.

23.  (Currently Amended)  The image processing device according to claim 1, wherein the difference image obtaining section 


Reasons for allowance
          Claims 1-3,6-17, 22 and 23  are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Venkataraman (U.S. Pub No.  US 2014/267243 A1).  Venkataraman directed toward a method for generating restricted depth of field depth maps. In one embodiment, an image processing pipeline application configures a processor to: determine a desired focal plane distance and a range of distances corresponding to a restricted depth of field for an image rendered from a reference viewpoint; generate a restricted depth of field depth map from the reference viewpoint using the set of images captured from different viewpoints, where depth estimation precision is higher for pixels with depth estimates within the range of distances corresponding to the restricted depth of field and lower for pixels with depth estimates outside of the range of distances corresponding to the restricted depth of field; and render a restricted depth of field image from the reference viewpoint using the set of images captured from different viewpoints and the restricted depth of field depth map..  Venkataraman alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 05/24/2022, and the " Applicant summary of interview with examiner” filed 07/27/2022 with the examiner amended of claims are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Therefore, claims 1-3,6-17, 22 and 23 are found allowable. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487